Title: To James Madison from James C. Mountflorence, 7 June 1801 (Abstract)
From: Mountflorence, James C.
To: Madison, James


7 June 1801, Paris. Reports that his letters from Bordeaux inform him of capture of five U.S. vessels by Tripolitan cruisers. Twenty-four ships at Barcelona now await convoy; nearly fifty crew members of these have crossed overland to Bordeaux. Was requested by John R. Livingston of New York to ask French government to restore his ship Nancy and cargo; minister of marine readily acceded. Encloses copy of answer to application. Same minister continues to order, on Mountflorence’s requests, the release of every U.S. seaman found on board British vessels.
 

   
   RC (DNA: RG 59, CD, Paris, vol. 1). 1 p.; docketed by Wagner as received 31 Aug. Enclosure not found.



   
   A full transcription of this document has been added to the digital edition.

